IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE
                              Assigned on Briefs May 18, 2004

          STATE OF TENNESSEE v. ANTHONY LEBRON CARTER

                 Direct Appeal from the Criminal Court for Hamilton County
                      Nos. 237672, 239201      Rebecca J. Stern, Judge



                                  No. E2003-02172-CCA-R3-CD
                                          May 27, 2004


The defendant, Anthony Lebron Carter, appeals the revocation of his probation. We affirm the
judgment of the trial court.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

JOE G. RILEY , J., delivered the opinion of the court, in which GARY R. WADE, P.J., and ALAN E.
GLENN , J., joined.

Ardena J. Garth, District Public Defender (at hearing and on appeal); and Donna Robinson Miller,
Assistant District Public Defender (on appeal), for the appellant, Anthony Lebron Carter.

Paul G. Summers, Attorney General and Reporter; David H. Findley, Assistant Attorney General;
William H. Cox, III, District Attorney General; and Mary Sullivan Moore, Assistant District
Attorney General, for the appellee, State of Tennessee.

                                              OPINION

        The defendant pled guilty on March 19, 2002, to aggravated burglary and simple robbery.
He received an effective sentence of six years intensive probation after serving eleven months and
twenty-nine days in the county workhouse. Three probation violation reports were filed in the
Hamilton County Criminal Court in April, May and June 2003, alleging numerous probation
violations. On August 4, 2003, a probation revocation hearing was conducted; the trial court revoked
the defendant’s probation; and this appeal ensued.

        The defendant’s probation officer testified the defendant was arrested on April 19, 2003, for
aggravated robbery and tested positive for marijuana on April 23 and April 30. On May 7, the
defendant ceased meeting with his probation officer. On June 26, the defendant was arrested for
theft over $500 and other charges. The probation officer testified the defendant also violated probation
by failing to submit a DNA specimen, missing curfew on several occasions, and leaving the state
without permission.

        Officer Ralph Freeman of the Chattanooga Police Department testified that he questioned
the defendant about the theft of credit cards in June 2003. The defendant admitted that he used these
cards to purchase goods in Hamilton County and in the state of Georgia.

       The trial court found the defendant had used the stolen credit cards, missed curfews, failed
to submit a DNA specimen, and tested positive for marijuana on two occasions. The trial court
revoked the defendant’s probation and ordered him to serve the balance of his sentence in
incarceration.

        This court reviews revocation of probation under an abuse of discretion standard of review.
State v. Harkins, 811 S.W.2d 79, 82 (Tenn. 1991). In order for this court to find that the trial court
abused its discretion, the record must contain no substantial evidence to support the trial court’s
conclusion that a probation violation occurred. State v. Gregory, 946 S.W.2d 829, 832 (Tenn. Crim.
App. 1997).

        The specific violations found by the trial court are clearly supported by substantial evidence
in the record. The trial court, therefore, did not abuse its discretion in revoking the defendant’s
probation. We affirm the judgment of the trial court.



                                                       ____________________________________
                                                       JOE G. RILEY, JUDGE




                                                 -2-